*195Opinión de conformidad emitida por el
Juez Asociado Se-ñor Rivera Pérez.
Estamos de acuerdo con el resultado de confirmar la sentencia recurrida dictada por el Tribunal de Apelaciones y con sus fundamentos. Coincidimos con la opinión mayo-ritaria sobre los impedimentos existentes, según la Ley del Registro Demográfico de Puerto Rico,(1) que imposibilitan que se reconozca en los registros oficiales del Estado la reasignación física del sexo de un transexual. No obstante, entendemos como necesario expresarnos sobre otros aspec-tos de igual o mayor importancia dentro del “caso y contro-versia” ante nos. Entendemos que la controversia ante nuestra consideración, además del análisis circunscrito a la Ley del Registro Demográfico de Puerto Rico merece un análisis desde otra perspectiva. Es imprescindible evaluar y analizar las consecuencias que este asunto pueda aca-rrear en la estabilidad y formalidad de las instituciones del Estado. Tal es el caso, por ejemplo, del efecto acumulativo que tendría sobre importantes áreas e instituciones, partes del derecho de familia y del derecho sucesorio, entre otros.
I — I
En Andino Torres, Ex parte, 151 D.P.R. 794 (2000), este Tribunal tuvo la oportunidad, de expresarse en un caso con una situación esencialmente idéntica a la que hoy nos ocupa. En aquella ocasión, el Sr. Andrés Andino Torres se sometió a una intervención quirúrgica y, posteriormente, compareció ante el Tribunal de Primera Instancia para so-licitar que se enmendara el asiento que consigna su naci-miento en el Registro Demográfico de Puerto Rico, que se cambiara su nombre a Alexandra y se hiciera constar su *196sexo como femenino. Luego del correspondiente trámite procesal ante el Tribunal de Primera Instancia y el Tribunal de Apelaciones, este Tribunal, mediante Sentencia emi-tida el 30 de junio de 2000, accedió a concederle lo solicitado. El Juez Asociado Señor Negrón García emitió una opinión concurrente. Apoyó tal proceder en el principio de equidad, establecido en el Código Civil de Puerto Rico, que dispone lo siguiente: “[cjuando no hay ley aplicable al caso, el tribunal resolverá conforme a equidad, según la define el Artículo 7 del Código Civil.”(2)
En Andino Torres, ex parte, supra, el entonces Juez Aso-ciado Señor Corrada Del Río emitió una opinión disidente en la cual hizo constar las razones que, además de las li-mitaciones impuestas por la Ley del Registro Demográfico de Puerto Rico, imposibilitan el reconocimiento del cambio de sexo en los documentos oficiales del Estado. Hoy subs-cribimos aquella evaluación, análisis y sus fundamentos, e incluimos otros motivos que ha expresado el Gobierno, que igualmente imposibilitan el reconocimiento de la llamada reasignación física de sexo en los documentos oficiales del Estado como una cuestión de interés apremiante. Veamos.
hH HH
El 27 de octubre de 1970, el Sr. Alexis Delgado Hernán-dez nació en Puerto Rico, exhibiendo fenotipo masculino. El 23 de mayo de 2003, en el estado de Colorado, se some-tió a una intervención quirúrgica. El 22 de diciembre de 2003 presentó una petición ante el Tribunal de Primera Instancia de Puerto Rico para que se enmendara el asiento que refleja su nacimiento en el Registro Demográfico de *197Puerto Rico y su licencia de conducir y, así, se cambiara en ambos su nombre a Alexandra y se hiciera constar su sexo como femenino. El Tribunal de Primera Instancia de Puerto Rico ordenó, mediante una resolución, al Registro Demográfico y al Departamento de Transportación y Obras Públicas hacer los cambios solicitados, tanto el cambio de nombre como el cambio de sexo.
Posteriormente, compareció el Procurador General ante el Tribunal de Apelaciones para solicitar que se revocara la resolución recurrida, dictada por el Tribunal de Primera Instancia. Ese tribunal, previa comparecencia de ambas partes, procedió a revocar la referida orden emitida por el Tribunal de Primera Instancia. Utilizó como fundamento principal que la Ley del Registro Demográfico de Puerto Rico no contiene una disposición que permita que el asiento del nacimiento se enmiende para variar el sexo de la persona inscrita, en ausencia de circunstancias que in-diquen que el asiento original fue producto de un error.
Acude ante nos el Sr. Alexis Delgado Hernández para solicitar que revoquemos la sentencia emitida por el Tribunal de Apelaciones y mantengamos en vigor la orden emi-tida originalmente por el Tribunal de Primera Instancia.
M I — I 1 — I
No albergamos duda alguna sobre el derecho que le asiste a toda persona de expresar y vivir su sexualidad de la manera que entienda apropiada, dentro del ámbito pro-tegido por el derecho constitucional a la intimidad. No obs-tante, esos deseos no pueden trascender y trastocar la for-malidad y oficialidad de los documentos que emite el Gobierno; mucho menos puede el Estado legitimar y oficia-lizar algo que no estuvo sostenido con prueba pericial y científica como que haya ocurrido.
En Andino Torres, ex parte, supra, pág. 837, el Juez Aso-ciado Señor Corrada Del Río expuso, citando al tratadista Diez Del Corral Rivas: “por mucho que una persona se sienta mujer esa circunstancia no puede bastar para fo-*198mentar y admitir oficialmente un estado o situación que sólo existe en la psicología del individuo.”(3) Partiendo de esa premisa, nos planteamos la interrogante siguiente, como cuestión de realidad científica: ¿se produjo un cambio de sexo?(4) El factor psicológico determina el carácter y el comportamiento social e individual de un ser humano, pero no altera la realidad científica de su sexo.(5)
El asunto medular en el caso de autos reside en el hecho de que al haberse sometido el peticionario a una cirugía y las partes genitales externas de su cuerpo aparenten haber sufrido algún cambio, no fue establecido con prueba peri-cial y científica por el peticionario que, en efecto, se haya producido una transformación en sus cromosomas. No obs-tante, para determinar el sexo de una persona que fue so-metida a una intervención quirúrgica, no basta con auscul-tar la parte exterior de su cuerpo. Es menester evaluar, además, sus características cromosómicas, genéticas, hor-monales y psicológicas.(6)
La clasificación sexual que corresponde a una persona queda definida al momento de su nacimiento, tomando en consideración el fenotipo exhibido por la persona nacida. Ese fenotipo exhibido, salvo limitadas excepciones, nor-malmente coincide con una estructura cromosómica típica del sexo correspondiente. Es por esto que, mediante prue-bas científicas, podemos determinar con exactitud, por me-dio de un examen cromosómico, cuál es el sexo de esa persona, toda vez que el sexo masculino se distingue por poseer cromosomas XY y el sexo femenino por poseer cro-mosomas XX.
Somos conscientes de la existencia de una variedad de desórdenes que se manifiestan de distintas maneras. Tal es el caso de los hermafroditas, por mencionar alguno de *199ellos. En estos casos la persona no puede permanecer inde-finidamente en un estado de incertidumbre sobre cuál es su sexo ni en una clasificación especial, por lo que existe la necesidad de que esa persona escoja entre una de las dos opciones que, como una anomalía, su cuerpo presenta. Es decir, en estos casos la persona tiene que definir su sexo con posterioridad al nacimiento. Esa no es la situación ante nos. La posibilidad de que se reconozca un cambio de sexo en los documentos oficiales del Estado, sin la prueba pericial y científica que lo justifique, crearía una situación anómala en diferentes áreas de nuestro ordenamiento jurídico. Permitiría, entre otros, soslayar la prohibición existente en nuestro Código Civil relativa a la celebración de matrimonios entre personas del mismo sexo. El Art. 68 de nuestro Código Civil,(7) dispone:
El matrimonio es una institución civil que procede de un contrato civil en virtud del cual un hombre y una mujer se obligan mutuamente a ser esposo y esposa, y a cumplir el uno para con el otro los deberes que la ley les impone. Será válido solamente cuando se celebre y solemnice con arreglo a las prescripciones de aquélla, y sólo podrá disolverse antes de la muerte de cualquiera de los dos cónyuges, en los casos expre-samente previstos en este título. Cualquier matrimonio entre personas del mismo sexo o transexuales contraído en otras ju-risdicciones, no será válido ni reconocido en derecho en Puerto Rico. (Enfasis suplido.)
El matrimonio es un contrato en virtud del cual un hombre y una mujer se obligan mutuamente a ser esposo y esposa. Cualquier matrimonio entre personas del mismo sexo o transexuales contraído en otra jurisdicción, no es vá-lido ni reconocido como válido en Puerto Rico. Incluir o hacer constar, como pretende el peticionario, los resultados externos de una intervención quirúrgica en el área de los genitales de su cuerpo en el asiento del Registro Demográ-fico, donde se registró su nacimiento, permitiría que se rea-licen los matrimonios entre personas del mismo sexo, una de ellas transexual, cuando la condición cromosómica y *200biológica de este último no se ha demostrado que fuera alterada con evidencia pericial y científica. Para todos los efectos legales, se trataría de un matrimonio entre perso-nas del mismo sexo, en abierta violación a la prohibición estatutaria.
A pesar de que el referido estatuto hace referencia a la prohibición de contraer matrimonio entre personas del mismo sexo o transexuales en otras jurisdicciones, resulta obvio que dicha prohibición es extensiva a matrimonios de ese tipo que se celebren en Puerto Rico. Interpretar el es-tatuto como que la referida prohibición no incluye a los matrimonios de ese tipo celebrados en Puerto Rico, sería absurdo. Ese estatuto prohíbe la celebración de matrimo-nios entre personas del mismo sexo o transexuales en Puerto Rico. Contiene un claro mandato sobre la invalidez de ese tipo de matrimonio, de celebrarse.
Autorizar la oficialización del cambio de sexo en los do-cumentos del Estado, en casos como el presente, abre la puerta para la concesión de adopciones de menores de edad por parejas adoptantes del mismo sexo, acción que opera en contra de los valores y las normas jurídicas vigentes en nuestra jurisdicción.
Otra consecuencia de permitirse un cambio de sexo en los documentos oficiales del Estado es el detrimento que esto tendría sobre la certeza y confiabilidad de la que go-zan actualmente esos documentos, muy en particular el certificado de nacimiento, expedido por el Registro Demo-gráfico de Puerto Rico. El certificado de nacimiento es qui-zás el documento personal más importante que emite el Gobierno en Puerto Rico. A través de ese documento, el ciudadano en Puerto Rico comienza a obtener el cúmulo de documentos que usualmente poseemos y que utilizamos para establecer nuestra identidad en todo tipo de transac-ciones oficiales. Si permitiéramos oficializar en el asiento del nacimiento de una persona en el Registro Demográfico un supuesto cambio de sexo, que en realidad no ha sido acreditado con prueba científica, le estaríamos restando *201certeza y confiabilidad a un documento tan importante como lo es el certificado de nacimiento emitido por esa agencia. Esto tendría graves consecuencias con relación a asuntos locales, nacionales e internacionales de nuestros ciudadanos, pues estos documentos son evidencia indispensable de su identidad, y ya no gozarían de la certeza y confianza que hoy se les concede.
El aspecto psicológico y emocional de un ser humano no altera los componentes cromosómicos, hormonales y gené-ticos que determinan el sexo. El sexo es una cualidad de la persona. Cuando una persona, que nació varón, pretende asumir un rol femenino, es meramente una forma particular de vivir su propia sexualidad. Al someterse una persona a una intervención quirúrgica, como en el caso ante nos, sólo obtiene una simple apariencia externa de cambio en el área de sus genitales, mientras no se demuestre con prueba pericial y científica lo contrario.
Los fundamentos antes expuestos, además de los impe-dimentos establecidos por la Ley del Registro Demográfico de Puerto Rico, constituyen una barrera al reconocimiento al llamado cambio de sexo en los documentos oficiales del Estado como resultado de una intervención quirúrgica, como la del caso ante nos.
IV
Por los fundamentos expuestos, estamos conformes con el resultado a que llega el Tribunal y los fundamentos uti-lizados para sostenerlo, según la Ley del Registro Demo-gráfico de Puerto Rico.

(1) 24 L.P.R.A. secs. 1071-1074, 1101-1110, 1131-1139, 1161-1166, 1191, 1211 y 1231-1238.


(2) El Art 7 del Código Civil dispone:
“El Tribunal que rehúse fallar a pretexto de silencio, obscuridad, o insuficiencia de la ley, o por cualquier otro motivo, incurrirá en responsabilidad.
“Cuando no haya ley aplicable al caso, el tribunal resolverá conforme a equidad, que quiere decir que se tendrá en cuenta la razón natural de acuerdo con los principios generales del derecho, y los usos y costumbres aceptados y establecidos.” 31 L.P.R.A. sec. 7.


(3) J. Díez Del Corral Rivas, Estado Civil y Sexo: Transexualidad, 2 Actualidad Civil 2135, 21565 (1987).


(4) Andino Torres, Ex parte, 151 D.P.R. 794, 834 (2000).


(5) Íd., pág. 840.


(6) Íd., pág. 835.


(7) 31 L.P.R.A. sec. 221.